Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Appeal Brief filed on 12/19/2019. Prosecution is re-opened in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 21, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) as a whole without significantly more.  Claims 1-11 are directed to “determining”; “calculating”; “saving”; “commanding”.  The claims do not include additional, meaningful elements or limitations that are sufficient to amount to significantly more than the judicial exception because as the claim is drafted, there are insufficient elements to make the claim significantly more than the abstract idea. It is unclear what constitutes the claimed thermal management systems, what is the chiller mode and how the control module of thermal management system is operating.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

3.	Claims 1-11 and 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Graf, US 2013/0156065.
Regarding claim 1, Graf teaches a method (abstract), comprising: controlling a thermal management system (0002; 0015) of an electric drive (0015) in a chiller mode (abstract; 0006; 0013) to determine a running state of a coolant pump (reference 23 of Fig. 2) of the thermal management system (0002; 0015), wherein the controlling is performed by a control module of the thermal management system (0020; 0025). Regarding claim 2, Graf teaches the controlling step (0002; 0025) is performed in response to an electrical circuit fault (0012; Fig. 2, reference 29). Regarding claim 3, Graf teaches the electrical circuit fault (0012; Fig. 2, reference 29) includes detecting a short to ground or an open circuit (Fig. 2, reference 17). Regarding claim 4, Graf teaches: determining whether a battery temperature sensor (cylinder head temperature; 0014-0016) and a coolant temperature sensor (0008; 0016; 0026) of the thermal management system are valid (Fig. 2, references 21 and 19); and saving an initial battery temperature value and an initial coolant temperature value (Fig 2, references 19 and 21). Regarding claim 5, Graf teaches controlling the thermal management system (abstract) in the chiller mode (abstract; 0006; 0013) includes: circulating a portion of a coolant through a chiller loop (0014; 0025; 0029); commanding a coolant pump ON (Fig. 2; reference 23); and opening a control valve (0025) to permit chilled coolant from the chiller loop to enter into an inlet of a 
Regarding claim 21, Graf teaches a method comprising controlling a thermal management system (abstract) in a chiller mode (abstract; 0006; 0013) in response to an electric circuit fault (0012; Fig. 2, reference 29) of an electric drive (0015), wherein during the chiller mode (abstract; 0006; 0013), a battery pack is cooled by a chiller of the thermal management system (0013); and determining whether a coolant pump is on or off (Fig. 2) during the chiller mode, wherein the controlling and the determining are performed by a control module of the thermal management system (0020; 0025).
Graf does not teach: based on a comparison of actual battery and coolant temperature profiles to expected battery and coolant temperature profiles, and a control module for controlling and determining.  
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
; and determining that the coolant pump is ON (Fig. 2; reference 23).
Although Graf does not recite the claim limitations of claim 22: 
comparing an actual battery temperature profile to an expected battery temperature profile of the battery pack; comparing an actual coolant temperature profile to an expected coolant temperature profile of the battery pack; and determining a running state of a coolant pump of the coolant subsystem based on the comparisons between the actual and expected battery temperature profiles and the actual and expected coolant temperature profiles, wherein determining the running state of the coolant pump includes:
when a difference between the actual battery temperature profile and the expected battery temperature profile exceeds a battery temperature threshold difference and when a difference between the actual coolant temperature profile and the expected coolant temperature profile is less than a coolant temperature threshold difference when a difference between the actual battery temperature profile and the expected battery temperature profile does not exceed a 

Response to Arguments
4.	Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727